Citation Nr: 1521168	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-24 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 2001 to April 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was subsequently transferred to the RO in Philadelphia, Pennsylvania. 

In January 2014, the Board remanded the issues of entitlement to an initial compensable evaluation for hemorrhoids and entitlement to service connection for a bilateral knee disorder.  The Board instructed the RO to issue a Statement of the Case (SOC) regarding those issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  To date, the Veteran has not been provided an SOC for those issues and they are referred to the RO for appropriate action.  As a result, the issues of entitlement to an initial compensable evaluation for hemorrhoids and entitlement to service connection for a bilateral knee disorder are not currently before the Board and will not be discussed herein.


PARTIAL VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or her representative or on the Board's own motion.  38 C.F.R. § 20.904(a) (2014).  A January 2014 Board decision granted an increased initial rating of 10 percent, but no higher, for the Veteran's service-connected migraine headaches.  In January 2015, the Court of Appeals for Veterans Claims (Court) issued an Order that vacated the portion of the January 2014 Board decision that denied entitlement to an initial evaluation in excess of 10 percent for migraine headaches.  The Court remanded the case for compliance with the Joint Motion.  Accordingly, the portion of the Board's decision that granted an increased rating to 10 percent for service-connected migraine headaches is favorable to the Veteran and will remain undisturbed.  However, the portion of the January 2014 Board decision that denied entitlement to an initial evaluation in excess of 10 percent for service-connected migraine headaches is vacated herein, and a new decision on this issue will be entered.


REMAND

The Veteran is seeking an initial evaluation in excess of 10 percent for her service-connected migraine headaches.

Under the relevant diagnostic code, a 10 percent disability rating is warranted when there is evidence of migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent disability rating is warranted when there is evidence of migraine headaches with characteristic prostrating attacks occurring on an average of once a month over last several months; and a 50 percent disability rating is warranted when there is evidence of migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

The rating criteria do not define "prostrating," and the Board observes that the Court has not defined "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition (1986), p.1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In its January 2014 decision, the Board discussed the findings from the Veteran's January 2009 VA examination.  In particular, the January 2009 VA examiner found that the Veteran experienced severe headaches every 2 to 3 months; that her headaches caused pain in the teeth and jaw and radiated to the occipital area; that she took Excedrin daily to prevent symptoms; and that the headaches occasionally interfered with her ability to work.  Based on the foregoing, the Board concluded that, although the Veteran did not use the term "prostrating" to describe her migraine headache attacks, the totality of her symptomatology suggested that the Veteran likely found herself in a state of helplessness and physical exhaustion during such attacks.  Moreover, the Board found that the Veteran's pattern of symptomatology most closely resembled an average of one prostrating episode in 2 months over the last several months and warrants a 10 percent rating.  See 38 U.S.C.A. § 5107(b) (2014).  Accordingly, the Board assigned an initial 10 percent disability rating and determined that a higher rating was not warranted because the medical evidence of record did not show that the Veteran experienced prostrating migraine headaches on an average of once a month over the past few months.  

In its January 2015 Joint Motion, the parties indicated that the Board erred in its January 2014 decision by relying on the fact that the Veteran self-medicated "daily to prevent symptoms" to support its determination that an initial rating in excess of 10 percent was not warranted for the Veteran's service-connected migraine headaches.  The parties also agreed that the Board's decision was not clear in its statement of reasons and bases regarding whether, and to what extent, the Board considered the Veteran's reported self-medication when it determined that the frequency and severity of the Veteran's migraine headache symptomatology did not warrant entitlement to a higher initial disability rating.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (finding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria). 

Under these circumstances, and given the passage of time since the Veteran was last examined in January 2009, the Board finds that another medical examination is required to evaluate the frequency and severity of her migraine headaches absent the relief afforded by medication.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  Likewise, the RO must, with the assistance of the Veteran, obtain her updated treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran to provide her an opportunity to identify all VA and non-VA medical providers who have treated her migraine headaches.  The RO must then obtain copies of the related medical records that are not already in the claims file.
All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence. The Veteran and her representative must then be given an opportunity to respond.

2.  Following completion of the above, the Veteran must be afforded an appropriate examination to determine the current severity of her service-connected migraine headache disability.  The evidence of record, in the form of electronic records, must be made available to the examiner for review, and the examiner must acknowledge such review in the examination report.  Any tests or studies indicated should be completed.

After reviewing the evidence of record and interviewing/examining the Veteran, the examiner must provide responses to the following:
(a)  The examiner must identify all symptoms associated with the Veteran's migraine headaches and note their severity, frequency, and duration.  The examiner must indicate whether the Veteran's subjective complaints, are consistent with the clinical findings/manifestations of her service-connected migraine headache disability. 

(b)  The examiner must indicate whether the Veteran's migraine headaches are manifested by characteristic prostrating attacks.  The examiner must also discuss the medication treatment regimen prescribed (and the relief/additional symptomatology (e.g., drowsiness) that results), as well as the level of functioning remaining during the headaches, both with and without medication.  Finally, the examiner must describe the frequency and duration of any characteristic prostrating attacks and indicate whether the headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

A complete rationale for all opinions must be provided.  The explanation in response to this question should cite to the factual data in the record that supports that the Veteran's migraine headaches are/are not characterized by characteristic prostrating attacks and productive of severe economic inadaptability.  The explanation must also support the findings regarding duration, frequency, and level of functioning remaining when they occur.  The examiner should comment on any credibility issues raised.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must re-adjudicate the claim for entitlement to an initial evaluation in excess of 10 percent for migraine headaches.  If the claim remains denied, a supplemental statement of the case addressing all evidence received must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







